Name: 80/617/EEC: Commission Decision of 10 June 1980 relating to the urgent supply of common wheat as food aid to the Republic of Kenya (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-07-04

 Avis juridique important|31980D061780/617/CEE: DÃ ©cision de la Commission, du 10 juin 1980, relative Ã la fourniture d'urgence de froment tendre Ã la RÃ ©publique du Kenya Ã titre d'aide (Le texte en langue franÃ §aise est le seul faisant foi.) Journal officiel n ° L 171 du 04/07/1980 p. 0034++++ ( 1 ) JO N L 281 DU 1 . 11 . 1975 , P . 1 . ( 2 ) JO N L 188 DU 26 . 7 . 1979 , P . 1 . ( 3 ) JO N L 281 DU 1 . 11 . 1975 , P . 89 . ( 4 ) JO N L 83 DU 30 . 3 . 1976 , P . 8 . ( 5 ) JO N 106 DU 30 . 10 . 1962 , P . 2553/62 . ( 6 ) JO N L 263 DU 19 . 9 . 1973 , P . 1 . DECISION DE LA COMMISSION DU 10 JUIN 1980 RELATIVE A LA FOURNITURE D'URGENCE DE FROMENT TENDRE A LA REPUBLIQUE DU KENYA A TITRE D'AIDE ( LE TEXTE EN LANGUE FRANCAISE EST LE SEUL FAISANT FOI . ) ( 80/617/CEE ) LA COMMISSION DES COMMUNAUTES EUROPEENNES , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LE REGLEMENT ( CEE ) N 2727/75 DU CONSEIL , DU 29 OCTOBRE 1975 , PORTANT ORGANISATION COMMUNE DES MARCHES DANS LE SECTEUR DES CEREALES ( 1 ) , MODIFIE EN DERNIER LIEU PAR LE REGLEMENT ( CEE ) N 1547/79 ( 2 ) , VU LE REGLEMENT ( CEE ) N 2750/75 DU CONSEIL , DU 29 OCTOBRE 1975 , FIXANT LES CRITERES DE MOBILISATION DES CEREALES DESTINEES A L'AIDE ALIMENTAIRE ( 3 ) , ET NOTAMMENT SON ARTICLE 6 , VU LE REGLEMENT ( CEE ) N 696/76 DU CONSEIL , DU 25 MARS 1976 , PORTANT DEROGATION AU REGLEMENT ( CEE ) N 2750/75 EN CE QUI CONCERNE LES PROCEDURES DE MOBILISATION DES CEREALES DESTINEES A L'AIDE ALIMENTAIRE ( 4 ) , VU LE REGLEMENT N 129 DU CONSEIL RELATIF A LA VALEUR DE L'UNITE DE COMPTE ET AUX TAUX DE CHANGE A APPLIQUER DANS LE CADRE DE LA POLITIQUE AGRICOLE COMMUNE ( 5 ) , MODIFIE EN DERNIER LIEU PAR LE REGLEMENT ( CEE ) N 2543/73 ( 6 ) , ET NOTAMMENT SON ARTICLE 3 , VU L'AVIS DU COMITE MONETAIRE , CONSIDERANT QUE , LE 28 MAI 1980 , LE CONSEIL DES COMMUNAUTES EUROPEENNES A EXPRIME SON INTENTION D'OCTROYER , DANS LE CADRE D'UNE ACTION COMMUNAUTAIRE , 1 000 TONNES DE FROMENT TENDRE A LA REPUBLIQUE DU KENYA AU TITRE DE SON PROGRAMME D'AIDE ALIMENTAIRE POUR 1979/1980 ; CONSIDERANT QUE , COMPTE TENU DE LA NECESSITE D'APPORTER UNE AIDE RAPIDE , IL SE REVELE NECESSAIRE DE RECOURIR A UNE PROCEDURE DE GRE A GRE POUR CETTE FOURNITURE ; CONSIDERANT QUE LES MESURES PREVUES A LA PRESENTE DECISION SONT CONFORMES A L'AVIS DU COMITE DE GESTION DES CEREALES , A ARRETE LA PRESENTE DECISION : ARTICLE PREMIER 1 . EN APPLICATION DE L'ARTICLE 1ER DU REGLEMENT ( CEE ) N 696/76 DU CONSEIL , DU 25 MARS 1976 , L'OFFICE NATIONAL INTERPROFESSIONNEL DES CEREALES ( ONIC ) , 21 AVENUE BOSQUET , PARIS 7E ( ORGANISME D'INTERVENTION ) PROCEDE , PAR LA CONCLUSION D'UN CONTRAT DE GRE A GRE , A LA MOBILISATION DE 1 000 TONNES DE FROMENT TENDRE SUR LE MARCHE DE LA COMMUNAUTE , DESTINE A LA REPUBLIQUE DU KENYA . 2 . PAR LA CONCLUSION DU CONTRAT DE GRE A GRE , L'ONIC DOIT RECHERCHER LES CONDITIONS LES MOINS ONEREUSES . 3 . LE CONTRAT PORTE SUR LA FOURNITURE DU PRODUIT AU PORT DE ROUEN . 4 . LE PRODUIT VISE AU PARAGRAPHE 1 DOIT ETRE LIVRE EN VRAC AU PORT D'EMBARQUEMENT , DANS LE PERIMETRE DU NAVIRE . LA MARCHANDISE DOIT ETRE DEPOSEE A L'EMPLACEMENT DESIGNE PAR LE PAYS DESTINATAIRE OU SON MANDATAIRE , LA CADENCE DE LIVRAISON ETANT FIXEE ENTRE LE CONTRACTANT DU PAYS DESTINATAIRE ET LE MANDATAIRE . ARTICLE 2 LE FROMENT TENDRE VISE A L'ARTICLE 1ER DOIT ETRE DE QUALITE SAINE , LOYALE ET MARCHANDE ET REPONDRE AU MOINS A LA QUALITE TYPE POUR LAQUELLE EST FIXE LE PRIX D'INTERVENTION , L'HUMIDITE NE POUVANT CEPENDANT ETRE SUPERIEURE A 14 % ET UNE TOLERANCE DE 3 % POUR LES GRAINS GERMES ET DE 1,5 % POUR LES IMPURETES DIVERSES ETANT TOUTEFOIS ADMISE . ARTICLE 3 1 . UNE CAUTION DE 6 ECUS PAR TONNE DE PRODUIT EST CONSTITUEE PAR L'INTERESSE LORS DE LA SIGNATURE DU CONTRAT . ELLE EST LIBEREE APRES LA REALISATION DANS LE DELAI PREVU DES OPERATIONS EN CAUSE ET , EN CE QUI CONCERNE LES QUANTITES NON REALISEES , EN CAS DE FORCE MAJEURE . 2 . LA CAUTION VISEE AU PARAGRAPHE 1 PEUT ETRE CONSTITUEE EN ESPECES OU SOUS FORME DE GARANTIE DONNEE PAR UN ETABLISSEMENT DE CREDIT REPONDANT AUX CRITERES FIXES PAR L'ETAT MEMBRE . ARTICLE 4 L'EMBARQUEMENT DOIT ETRE EFFECTUE ENTRE LE 15 ET LE 30 JUIN 1980 . ARTICLE 5 L'ORGANISME D'INTERVENTION DEMANDE AU CONTRACTANT LA FOURNITURE DES RENSEIGNEMENTS SUIVANTS : A ) APRES CHAQUE EXPEDITION , UNE ATTESTATION FAISANT ETAT DES QUANTITES EMBARQUEES ET DE LA QUALITE DU PRODUIT ; B ) LA DATE DE DEPART DES NAVIRES . L'ORGANISME D'INTERVENTION TRANSMET , DES LEUR RECEPTION , LES RENSEIGNEMENTS PRECITES A LA COMMISSION AINSI QU'UN DOUBLE DU CONTRAT DE GRE A GRE . ARTICLE 6 LA REPUBLIQUE FRANCAISE EST DESTINATAIRE DE LA PRESENTE DECISION . FAIT A BRUXELLES , LE 10 JUIN 1980 . PAR LA COMMISSION FINN GUNDELACH VICE-PRESIDENT